



Exhibit 10.18




GENERAL MILLS, INC.

1990 SALARY REPLACEMENT

STOCK OPTION PLAN

























As Amended Through June 27, 1994

--------------------------------------------------------------------------------



GENERAL MILLS, INC.

1990 SALARY REPLACEMENT STOCK OPTION PLAN

    1.        PURPOSE OF THE PLAN

                  The purpose of the General Mills, Inc. 1990 Salary Replacement
Stock Option Plan (the “Plan”) is to give key employees of General Mills, Inc.
(the “Company”) and its subsidiaries who are primarily responsible for the
management of the business of the Company the opportunity to receive stock
option grants in lieu of salary increases, and, as to employees who are not
subject to Section 16 of the 1934 Act (each as hereinafter defined), an
opportunity to receive stock option grants in lieu of certain other compensation
and employee benefits thereby encouraging focus on the growth and profitability
of the Company and its Common Stock.


    2.        EFFECTIVE DATE OF PLAN

                  This Plan shall become effective as of September 17, 1990,
subject to the approval of the stockholders of the Company at the Annual Meeting
on September 17, 1990.


    3.        ADMINISTRATION OF THE PLAN

                  The Plan shall be administered by the Compensation Committee
(the “Committee”). The Committee shall be made up of non-management members of
the Board of Directors (the “Board”) appointed in accordance with the Company’s
Certificate of Incorporation. The Committee shall have authority to adopt rules
and regulations for carrying out the purpose of the Plan, select the employees
to whom grants will be made (“Optionees”), the number of shares to be optioned
and interpret, construe and implement the provisions of the Plan; provided that
if at any time Rule 16b-3 or any successor rule (“Rule 16b-3”) under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), so permits without
adversely affecting the ability of the Plan to comply with the conditions for
exemption from Section 16 of the 1934 Act (or any successor provisions) provided
by Rule 16b-3, the Committee may delegate the administration of the Plan in
whole or in part, on such terms and conditions, and to such person or persons as
it may determine in its discretion, as it relates to persons not subject to
Section 16 of the 1934 Act, or any successor provision. Decisions of the
Committee (or its delegate as permitted herein) shall be final, conclusive and
binding upon all parties, including the Company, stockholders and Optionees.











--------------------------------------------------------------------------------



    4.        COMMON STOCK SUBJECT TO THE PLAN

                  The shares of “Common Stock” of the Company ($.10 par value)
to be issued upon the exercise of a non-qualified option to purchase Common
Stock granted hereunder (an “Option”) may be made available from the authorized
but unissued Common Stock, shares of Common Stock held in the treasury, or
Common Stock purchased on the open market or otherwise.


                  Approval of the Plan by the stockholders of the Company shall
constitute authorization to use such shares for the Plan, subject to the
discretion of the Board or as such discretion may be delegated to the Committee.


                  Subject to the provisions of the next succeeding paragraph,
the maximum aggregate number of shares originally authorized under the Plan for
which Options could be granted under the Plan shall was 3,000,000 shares. As of
June 1, 1992, and subject to the provisions of the next succeeding paragraph,
there remain 4,493,000 shares authorized to be issued under the Plan (as
adjusted for stock splits). If an Option granted under the Plan is terminated
without having been exercised in full, the unpurchased or forfeited shares or
rights to receive shares shall become available for grant to other employees.


                  The number of shares of Common Stock subject to the Plan, the
outstanding Salary Stock Options, and the exercise price per share of
outstanding Options may be appropriately adjusted by the Committee in the event
that:


(i)  

the number of outstanding shares of Common Stock of the Company shall be changed
by reason of split-ups, combinations or reclassifications of shares;


(ii)  

any stock dividends are distributed to the holders of Common Stock of the
Company; or


(iii)  

the Common Stock of the Company is converted into or exchanged for other shares
as a result of any merger or consolidation (including a sale of assets) or other
recapitalization.


    5.        ELIGIBLE PERSONS

          Only persons who are officers or key employees of the Company or a
subsidiary shall be eligible to receive grants under the Plan. No grant shall be
made to any member of the Committee or any other non-employee director.


    6.        PURCHASE PRICE OF SALARY STOCK OPTIONS

          The purchase price for each share of Common Stock issuable under an
Option shall not be less than 100 percent of the Fair Market Value of the Shares
of Common Stock of the Company subject to such option on the date of grant.
“Fair Market Value” as used in the Plan shall equal the mean of the high and low











--------------------------------------------------------------------------------



          price of the Common Stock on the New York Stock Exchange on the
applicable date.


    7.        OPTION TERM

          The term of each Option grant as determined by the Committee shall not
exceed ten (10) years and one (1) month from the date of that grant and shall
expire as of the last day of the designated term, unless terminated earlier
under the provisions of the Plan.


    8.        OPTION TYPE

          Option grants will be Non-Qualified Stock Options governed by Section
83 of the Internal Revenue Code of 1986, as amended (the “Code”) or any
successor provision.


    9.        NON-TRANSFERABILITY OF OPTIONS

          No Option granted under this Plan shall be transferable by the
Optionee otherwise than by the Optionee’s Last Will and Testament or by the laws
of descent and distribution. An Optionee shall forfeit any Option assigned or
transferred, voluntarily or involuntarily, other than as permitted under this
Section. Each Option shall be exercised during the Optionee’s lifetime only by
the Optionee or his or her guardian or legal representative.


    10.      EXERCISE OF OPTIONS

                   Except as provided in Sections 12, 13 and 14, each Option
shall be vested and may be exercised in accordance with such terms and
conditions as may be determined by the Committee for grants to officers or
executives and by the Chief Executive Officer of the Company for grants to other
management participants.


                   Subject to the provision of this Section 10, each Option may
be exercised in whole or, from time to time, in part with respect to the number
of then exercisable shares in any sequence desired by the Optionee without
regard to the date of grant of stock options under other plans of the Company.


                   An Optionee exercising an Option shall give notice to the
Company of such exercise and of the number of shares elected to be purchased
prior to 4:30 P.M. CST/CDT on the day of exercise, which must be a business day
at the executive offices of the Company. At the time of purchase, the Optionee
shall tender the full purchase price of the shares purchased. Until such payment
has been made and a certificate or certificates for the shares purchased has
been issued in the Optionee’s name, the Optionee shall possess no stockholder
rights with respect to any such shares. Payment of such purchase price shall be
made to the Company, subject to any applicable rule or regulation adopted by the
Committee:











--------------------------------------------------------------------------------



(i)  

in cash (including check, draft, money order or wire transfer made payable to
the order of the Company);


(ii)  

through the delivery of shares of Common Stock owned by the Optionee; or


(iii)  

by a combination of (i) and (ii) above.


                   For determining the payment, Common Stock delivered pursuant
to (ii) or (iii) shall have a value equal to the Fair Market Value of the Common
Stock on the date of exercise.


    11.      WITHHOLDING TAXES ON OPTION EXERCISE

                   Each Optionee shall deliver to the Company cash in an amount
equal to all federal, state and local withholding taxes required to be collected
by the Company in respect of the exercise of an Option, and until such payment
is made, the Company may, in its discretion, retain all or a portion of the
shares to be issued.


                   Notwithstanding the foregoing, to the extent permitted by law
and pursuant to such rules as the Committee may adopt, an Optionee may authorize
the Company to satisfy any such withholding requirement by directing the Company
to withhold from any shares to be issued such number of shares as shall be
sufficient to satisfy the withholding obligation.


    12.      EXERCISE OF OPTIONS IN EVENT OF CERTAIN CHANGES OF CONTROL

                   Each outstanding Option shall become immediately and fully
exercisable for a period of six (6) months following the date of the following
occurrences, each constituting a “Change of Control”:


(i)  

if any person (including a group as defined in Section 13(d)(3) of the 1934 Act)
becomes, directly or indirectly, the beneficial owner of twenty (20) percent or
more of the shares of the Company entitled to vote for the election of
directors;


(ii)  

as a result of or in connection with any cash tender offer, exchange offer,
merger or other business combination, sale of assets or contested election, or
combination of the foregoing, the persons who were Directors of the Company just
prior to such event cease to constitute a majority of the Company’s Board of
Directors; or


(iii)  

the stockholders of the Company approve an agreement providing for a transaction
in which the Company will cease to be an independent publicly-owned corporation
or a sale or other disposition of all or substantially all of the assets of the
Company occurs.


                   After such six (6) month period the normal option exercise
provisions of the Plan shall govern. In the event an Optionee is terminated as
an employee of the











--------------------------------------------------------------------------------



          Company or a Subsidiary within two (2) years of any of the events
specified in (i), (ii) or (iii), all outstanding Stock Options at that date of
termination shall become immediately exercisable for a period of three (3)
months.


    13.      TERMINATION OF EMPLOYMENT OR LEAVE OF ABSENCE OF AN OPTIONEE

       (a)   Normal Termination

                   If the Optionee’s employment by the Company or a subsidiary
terminates for any reason other than as specified in subsections (b), (c), (d)
or (e), the Options shall terminate three (3) months after such termination. If
the employment by the Company or a subsidiary of an Optionee, other than an
Optionee subject to Section 16 of the 1934 Act, is terminated for the
convenience of the Company, as determined by the Committee, and, at the time of
termination the sum of the Optionee’s age and service with the Company equals or
exceeds 70, the Committee, in its sole discretion, may permit any Option
previously granted to the Optionee under the Plan to be exercised to the full
extent that such Option could have been exercised by such Optionee immediately
prior to the Optionee’s termination and may permit such Option to remain
exercisable until the expiration of the Option in accordance with its original
term.


       (b)   Death

                   If the termination of employment is due to the Optionee’s
death, the Options may be exercised as provided in Section 14.


       (c)   Retirement

                   If the termination of employment is due to the Optionee’s
retirement, the Optionee thereafter may exercise an Option within the period
remaining under the original term of the Option.


       (d)   Spin-offs

                   If the termination of employment is due to the cessation,
transfer, or spin-off of a complete line of business of the Company, the
Committee, in its sole discretion, may determine that all outstanding Options
granted more than one (1) year prior to the date of such termination shall
immediately become exercisable for a period of three (3) years after the date of
such termination, subject to the provisions of Section 7.


       (e)   Leave of Absence

                   Unless the Committee shall otherwise determine, if an
Optionee is placed on an unpaid leave of absence, such Optionee’s Options shall
terminate at the expiration of the unpaid leave of absence.


                   If an Optionee is placed on an unpaid leave of absence,
retires during such leave, and the Committee had decided not to terminate the
Optionee’s right to











--------------------------------------------------------------------------------



          exercise an Option at the date of the inception of said leave of
absence, then such Optionee may exercise an Option in accordance with subsection
(c).


    14.        DEATH OF OPTIONEE

                   If an Optionee should die while employed by the Company or a
subsidiary or after retirement, any Option previously granted to the Optionee
under this Plan may be exercised by the person designated in such Optionee’s
Last Will and Testament or, in the absence of such designation, by the
Optionee’s estate, to the full extent that such Option could have been exercised
by such Optionee immediately prior to the Optionee’s death, subject to the
original term of the Option.


    15.        AMENDMENTS TO THE PLAN

                   The Plan may be terminated, modified, or amended by the Board
of Directors of the Company.


                   Subject to the approval of the Board of Directors, the
Committee may at any time terminate, modify or suspend the operation of the
Plan, provided that no such amendment, alteration or discontinuation shall be
made without the approval of the stockholders of the Company:


(i)  

if such approval is necessary to comply with any legal, tax or regulatory
requirement, including any approval requirement which is a prerequisite for
exemptive relief from Section 16(b) of the 1934 Act; or


(ii)  

to materially increase the number of shares which may be issued under the Plan
or materially modify the requirements as to eligibility for participating in the
Plan.


                   The Board of Directors shall have authority to cause the
Company to take any action related to the Plan which may be required to comply
with the provisions of the Securities Act of 1933, as amended, the 1934 Act, and
the rules and regulations prescribed by the Securities and Exchange Commission.
Any such action shall be at the expense of the Company.


                   No termination, modification, suspension or amendment of the
Plan shall alter or impair the rights of any Optionee pursuant to a prior grant,
without the consent of the Optionee.


    16.        FOREIGN JURISDICTIONS

                   The Committee may adopt, amend, and terminate such
arrangements, not inconsistent with the intent of the Plan, as it may deem
necessary or desirable to make available tax or other benefits of laws of any
foreign jurisdiction, to key employees of the Company who are subject to such
laws and who are eligible to receive Option grants under the Plan.











--------------------------------------------------------------------------------



    17.        DURATION OF THE PLAN

                   Grants may be made under the Plan until September 30, 1995.



    18.        NOTICE

                   All notices and communications to the Company shall be in
writing, effective as of actual receipt by the Company, and shall be sent to:


  General Mills, Inc.
Number One General Mills Boulevard
Minneapolis, Minnesota 55426
Attention:  Corporate Compensation
If by Telex:  170360 Gen Mills
If by Facsimile:  (612) 540-4925


    19.        SECTION 16 OFFICERS

                   With respect to persons subject to Section 16 of the 1934
Act, transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the 1934 Act. To the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee.


  Effective as of September 17, 1990
As amended effective June 1, 1992
As amended effective June 27, 1994










--------------------------------------------------------------------------------